DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 10/13/2021, Claims 1, 10, 12, 13 and 18 have been amended. Claim 22 has been added. Claims 1-10, 12-15 and 17-22 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 3-10, 12, 13, 15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1, 3-10, 12, 18-20 and 22 are directed to a series of steps, and system claims 13, 15, 17 and 21 are directed to at least one computing device.  Thus the claims are directed to a process and machine, respectively.

The limitations of receiving, determining, selecting, determining, and generating, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving an indication of user input indicating multiple segments of user data for which a determination of user data overlap is to be made; determining characteristics of the multiple segments by processing the user input and the user data of the multiple segments, the characteristics including a number of segments and a number of users represented by each of the multiple segments, the user input processed to extract the number of segments and the user data processed to identify the number of users; selecting one overlap determining technique from among a plurality of overlap determining techniques based on the number of segments and the number of users represented by each of the multiple segments, each of the plurality of overlap determining techniques used to determine an amount of overlap differently, one technique from another; determining the amount of overlap in the user data of the multiple segments by processing the user data of the multiple segments using the one technique, and generating digital content that includes a value indicative of the amount of overlap.
That is, other than reciting a user interface and a computing device, the claim limitations merely cover commercial interactions, including marketing activities or 
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a user interface and a computing device.  The user interface and computing device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a user interface and a computing device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 3-7 recite additional selecting the first overlap determining technique, selecting the second overlap determining technique, and computing the measure of similarity. Claims 8 and 9 
 Under step 2B of the analysis, the claims include, inter alia, a user interface and a computing device.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0032 of the specification, “Computing devices that are usable to implement the service provider system 102, client device 
device may range from full resource devices with substantial memory and processor resources (e.g., personal computers, game consoles) to a low-resource device with limited memory and/or processing resources (e.g., mobile devices). Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers utilized by a business to perform operations "over the cloud" as further described in relation to FIG. 7.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues the Office has failed to carry its burden to demonstrate that the claims fall within the Mental Processes grouping of abstract ideas. Absent a reasonable explanation, substantiated by supporting documentation, regarding how the claimed "determining . . ." "selecting . . ." and "determining . . ." can be "practically" performed in the human mind.
Applicant submits that the claims herein reflect an improvement in the technology and/or a technical environment of computing overlap between segments. In particular, "selecting, by the computing device, one overlap determining technique from among a plurality of overlap determining techniques based on the number of segments and the number of users represented by each of the multiple segments, each of the plurality of overlap determining techniques used to determine an amount of overlap differently, one technique from another," as recited in amended claim 1, enables advantages not possible in conventional techniques. By way of example, 
As an initial point, the previously pending 35 USC 101 rejections to the claims 2 and 14 have been withdrawn. However, if Applicant chooses to incorporate those claims into independent claims 1 and 13, respectively, the claim language will need to explicitly indicate that the techniques described in claims 2 and 14, respectively, are being implemented (i.e., from the plurality of techniques). 
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite user segmentation, including receiving, determining, selecting, determining, and generating steps.  
The limitations of receiving, determining, selecting, determining, and generating, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
That is, other than reciting a user interface and a computing device, the claim limitations merely cover commercial interactions, including marketing activities or behaviors, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a user interface and a computing device.
The a user interface and a computing device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a user interface and a 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        December 18, 2021